          Case 2:18-cv-02333-JJT Document 37 Filed 09/16/19 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    James Navarro,                                      No. CV-18-02333-PHX-JJT
10                            Plaintiff,                  ORDER
11    v.
12    Portfolio Recovery Associates, LLC,
13                            Defendant.
14
15           At issue is Defendant’s Motion for Summary Judgment (Doc. 26, DMSJ), supported
16   by Defendant’s Statement of Facts (Doc. 27, DSOF), to which Plaintiff filed a Response
17   (Doc. 30) and Defendant filed a Reply (Doc. 36); and Plaintiff’s Motion for Summary
18   Judgment (Doc. 28, PMSJ), supported by Plaintiff’s Statement of Facts (Doc. 29, PSOF),
19   to which Defendant filed a Response (Doc. 32) and Plaintiff filed a Reply (Doc. 35). For
20   the reasons that follow, the Court grants Defendant’s Motion and denies Plaintiff’s Motion.
21   I.      BACKGROUND
22           Plaintiff’s Complaint (Doc. 1) alleges a single violation of the Fair Debt Collection
23   Practices Act (FDCPA), 15 U.S.C. §§ 1692 et seq. Before the Court are the parties’ cross
24   motions for summary judgment.
25           In 2017, Plaintiff obtained his credit report from the three major credit reporting
26   agencies and noticed that Defendant, a debt collector and data furnisher, was reporting a
27   delinquent account. Around December 6, 2017, Defendant received a letter1 stating that
28
             1
                 It appears that Plaintiff did not actually send the letter himself. The letter was
       Case 2:18-cv-02333-JJT Document 37 Filed 09/16/19 Page 2 of 6



 1   Plaintiff disputed the reported account. (PSOF, Ex. 1.) On December 27, Defendant
 2   electronically communicated to the credit reporting agencies an “XB” compliance code for
 3   Plaintiff’s account. (DSOF, Ex. E; Ex. B.) Data furnishers, such as Defendant, are required
 4   to use Compliance Condition Codes when communicating to the reporting agencies the
 5   status of accounts. An XB code signals to the agencies that the account is in dispute.
 6   (DSOF, Ex. B at 2.) Defendant, who reports to the agencies on the 8th and 27th of every
 7   month, again reported an XB code on January 8, 2018. (DSOF, Ex. E.)
 8          On January 11, Defendant sent Plaintiff a letter stating that it had completed its
 9   investigation into the dispute and determined that the reported account was valid. (DSOF,
10   Ex. F.) It attached a copy of two statements reflecting a delinquent credit card account that
11   Plaintiff had opened with Capital One Bank. Plaintiff admitted that he received this letter.
12   (DSOF, Ex. D at 7.) Nothing in the record indicates whether Plaintiff followed up with
13   Defendant or continued to dispute the debt.
14          After completing its investigation in January, Defendant began submitting an “XC”
15   compliance code to the credit reporting agencies. (DSOF, Ex. E; Ex. B.) An XC code
16   informs the reporting agencies that the data furnisher has completed the investigation into
17   the disputed account but that the consumer disagrees with the outcome of the investigation.
18   Defendant continued to submit an XC code twice monthly until Plaintiff brought this
19   lawsuit. (DSOF, Ex. E; Ex. B.)
20          On July 2, 2018—three weeks before filing suit—Plaintiff entered into a payment
21   plan with Defendant for the very debt that is the subject of this litigation.2 (DSOF, Ex. G.)
22   Plaintiff pulled his credit report three days later and discovered that Experian was still
23   reporting Plaintiff’s outstanding and past-due debt with Defendant. On July 25, the day he
24
25
26   signed “James Navarro w/ permission.” Plaintiff testified at his deposition that he had never
     seen the letter prior to the deposition and that his lawyers signed it. (DSOF, Ex. D at 6.)
27
            2
             In his deposition, Plaintiff testified that at one point he opened an account with
28   Capital One and did not fully pay off the credit card, and that he has never denied that he
     owed the amount on that credit card. (DSOF, Ex. D at 4.)

                                                 -2-
       Case 2:18-cv-02333-JJT Document 37 Filed 09/16/19 Page 3 of 6



 1   filed this suit, Plaintiff made his first payment to Defendant in accordance with the payment
 2   plan. (DSOF, Ex. G.)
 3   II.    LEGAL STANDARD
 4          Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment is
 5   appropriate when: (1) the movant shows that there is no genuine dispute as to any material
 6   fact; and (2) after viewing the evidence most favorably to the non-moving party, the
 7   movant is entitled to prevail as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett,
 8   477 U.S. 317, 322-23 (1986); Eisenberg v. Ins. Co. of N. Am., 815 F.2d 1285, 1288-89 (9th
 9   Cir. 1987). Under this standard, “[o]nly disputes over facts that might affect the outcome
10   of the suit under governing [substantive] law will properly preclude the entry of summary
11   judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine issue”
12   of material fact arises only “if the evidence is such that a reasonable jury could return a
13   verdict for the non-moving party.” Id.
14          In considering a motion for summary judgment, the Court must regard as true the
15   non-moving party’s evidence if it is supported by affidavits or other evidentiary material.
16   Celotex, 477 U.S. at 324; Eisenberg, 815 F.2d at 1289. The non-moving party may not
17   merely rest on its pleadings; it must produce some significant probative evidence tending
18   to contradict the moving party’s allegations, thereby creating a material question of fact.
19   Anderson, 477 U.S. at 256-57 (holding that the plaintiff must present affirmative evidence
20   in order to defeat a properly supported motion for summary judgment); First Nat’l Bank of
21   Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968).
22          “A summary judgment motion cannot be defeated by relying solely on conclusory
23   allegations unsupported by factual data.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.
24   1989). “Summary judgment must be entered ‘against a party who fails to make a showing
25   sufficient to establish the existence of an element essential to that party’s case, and on
26   which that party will bear the burden of proof at trial.’” United States v. Carter, 906 F.2d
27   1375, 1376 (9th Cir. 1990) (quoting Celotex, 477 U.S. at 322).
28


                                                  -3-
       Case 2:18-cv-02333-JJT Document 37 Filed 09/16/19 Page 4 of 6



 1   III.   ANALYSIS
 2          A.     FDCPA Claim
 3          The FDCPA prohibits a debt collector from using “false, deceptive, or misleading
 4   representation or means in connection with the collection” of a debt. 15 U.S.C. § 1692e.
 5   This includes “[c]ommunicating or threatening to communicate to any person credit
 6   information which is known or which should be known to be false, including the failure to
 7   communicate that a disputed debt is disputed.” § 1692e(8). Plaintiff argues that Defendant
 8   violated this provision by failing to report to Experian that the account was in dispute as of
 9   December 2017, when Defendant received Plaintiff’s initial letter. Defendant argues that
10   it reported the dispute to the reporting agencies, including Experian; investigated the
11   account; determined its validity; informed Plaintiff of its validity; and reported the status
12   of the investigation to the reporting agencies.
13          To support his argument, Plaintiff submitted a copy of the July 2018 Experian credit
14   report showing Plaintiff’s account as past-due. Defendant argues that the Experian report
15   is inadmissible because it is both hearsay and unauthenticated. “It is well settled that only
16   admissible evidence may be considered by the trial court in ruling on a motion for summary
17   judgment.” Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181 (9th Cir. 1988).
18   However, with respect to a non-moving party’s evidence,3 this Court and the Ninth Circuit
19   Court of Appeals have interpreted this rule as bearing on substance rather than form. That
20   is, courts may consider evidence that may be inadmissible in its present summary judgment
21   form, but whose contents would nonetheless be admissible at trial. Fraser v. Goodale, 342
22   F.3d 1032 (9th Cir. 2003); Block v. City of Los Angeles, 253 F.3d 410, 418-19 (9th Cir.
23   2001) (“To survive summary judgment, a party does not necessarily have to produce
24   evidence in a form that would be admissible at trial, as long as the party satisfies the
25   requirements of Federal Rules of Civil Procedure 56.”); Cook v. Lee, No. CV-17-02569-
26   PHX-DGC, 2019 WL 2525373, at *4 (D. Ariz. June 19, 2019).
27
28          3
               The Court acknowledges that Plaintiff is both a non-moving and a moving party
     in this instance. The analysis and the end-result are unchanged by this fact.

                                                 -4-
       Case 2:18-cv-02333-JJT Document 37 Filed 09/16/19 Page 5 of 6



 1           Yet, even accepting that he could authenticate and establish a hearsay exception for
 2   the Experian report at trial, Plaintiff has still failed to raise a genuine dispute of material
 3   fact. In its Motion, Defendant submitted a declaration from its Vice President of
 4   Complaints and Disputes. (DSOF, Ex. B.) She averred that Defendant reported the dispute
 5   to the reporting agencies by submitting an XB code—the required and only mechanism to
 6   signal a dispute. After ascertaining the validity of Plaintiff’s account, Defendant submitted
 7   XC codes, signaling that it had conducted and completed an investigation into the disputed
 8   debt.
 9           Defendant attached internal records that reflect and corroborate this. Specifically,
10   before December 27, Defendant was not reporting any compliance code. However,
11   December 27 and January 8’s transmissions contain an XB code. And an XC code occupies
12   the field from January 27 until this suit.
13           Plaintiff’s only evidence, the Experian report, does not contradict Defendant’s
14   declaration or internal records. The fact that Experian may have failed to take corrective
15   action on its end does not support the inference that Defendant failed to report the dispute
16   on its end. Had Plaintiff, for example, submitted evidence that Experian did not receive the
17   dispute notice from Defendant, he may have created a dispute of material fact as to whether
18   Defendant sent it. But the Court will not read this into Plaintiff’s evidence. Without more,
19   Defendant has demonstrated that it satisfied its duties and, accordingly, cannot be held
20   liable for Experian’s possible deficiencies.4
21           Defendant has provided evidence that it reported the disputed debt. Plaintiff has
22   provided no evidence to controvert this. The Court therefore grants Defendant’s Motion
23   for Summary Judgment and denies Plaintiff’s cross-Motion for Summary Judgment. See
24   Anderson, 477 U.S. at 256-57.
25
26
             4
27            As Defendant noted, the Fair Credit Reporting Act supplies a cause of action
     against a credit reporting agency for failure to report a disputed account.
28


                                                  -5-
       Case 2:18-cv-02333-JJT Document 37 Filed 09/16/19 Page 6 of 6



 1          B.     Attorneys’ Fees
 2          Defendant seeks its attorneys’ fees and costs under the FDCPA and Federal Rule of
 3   Civil Procedure 54(d)(1). The Court agrees that Defendant may be eligible for fees under
 4   15 U.S.C. § 1692k(a)(3) and costs under Rule 54. Defendant has 21 days from the date of
 5   this Order to file its application demonstrating its entitlement to and reasonableness of its
 6   fees under LRCiv 54.2.
 7          IT IS THEREFORE ORDERED granting Defendant’s Motion for Summary
 8   Judgment (Doc. 26) and denying Plaintiff’s Motion for Summary Judgment (Doc. 28).
 9          IT IS FURTHER ORDERED directing the Clerk of Court to enter final judgment
10   in favor of Defendant and to close this case.
11          IT IS FURTHER ORDERED that Defendant has 21 days from this Order to file
12   its fee application in compliance with LRCiv 54.2.
13          Dated this 16th day of September, 2019.
14
15                                          Honorable John J. Tuchi
                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -6-
